DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 2015/0116573 A1).
In regard to claim 1, Liao discloses an optical imaging system (page 2, section [0057] – page 3, section [0066], Figures 2 & 3), comprising: a first lens comprising a negative refractive power (page 2, section [0060], Figure 2, “3”); a second lens comprising a positive refractive power (page 3, section [0061], Figure 2, “4”); a third lens (Figure 2, “5”); a fourth lens comprising a negative refractive power (page 3, section [0063], Figure 2, “6”) and a convex object-side surface (Figure 3, “r61=4.132”); a fifth lens (Figure 2, “7”); and a sixth lens (Figure 2, “8”) comprising an inflection point formed on an image-side surface thereof (Figure 2, “82”), wherein the first to sixth lenses are sequentially disposed from an object side toward an imaging plane (Figure 2, “3, 4, 5, 6, 7, 8”).  
Regarding claim 3, Liao discloses wherein the third lens comprises a positive refractive power (page 3, section [0062], Figure 2, “5”).
Regarding claim 6, Liao discloses wherein -35.0 < {(1/f)*(Y/tan θ)- 1}*100 < -5.0 → {(1/1.46)*(2.143/tan 60°)-1}*100 = -15.3 (Figures 3 & 5(b)).
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (US 2014/0376107 A1).
In regard to claim 16, Son discloses an optical imaging system (page 3, sections [0066]-[0072], Figure 1), comprising: a first lens comprising a negative refractive power  (page 3, section [0066], Figure 1, “10”) and a concave object-side surface (Figure 1, “10”); a second lens comprising a positive refractive power (page 3, section [0067], Figure 1, “20”) and a convex object-side surface (Figure 1, “20”); a third lens (Figure 1, “30”); 3Application No. 16/848,152a fourth lens comprising a negative refractive power (page 3, section [0069], Figure 1, “40”); a fifth lens (Figure 1, “50”) comprising a convex image-side surface (Figure 1, “50”); and a sixth lens (Figure 1, “60”) comprising a concave image-side surface (Figure 1, “60”) and an inflection point formed on an image-side surface thereof (Figure 1, “60”), wherein the first to sixth lenses are sequentially disposed from an object side toward an imaging plane (Figure 1, “10, 20, 30, 40, 50, 60”). 
Regarding claim 17, Son discloses wherein R1/f < -0.5 → -3.36593/4.27 = -0.79 (page 4, TABLE 1 & page 10, TABLE 7).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 10, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsueh et al (US 2016/0161709 A1).
In regard to claim 1, Hsueh et al discloses an optical imaging system (page 16, section [0177] – page 17, section [0186], Figure 9A), comprising: a first lens comprising a negative refractive power (page 17, section [0178], Figure 9A, “910”); a second lens comprising a positive refractive power (page 17, section [0179], Figure 9A, “920”); a third lens (Figure 9A, “930”); a fourth lens comprising a negative refractive power (page 17, section [0181], Figure 9A, “940”) and a convex object-side surface (Figure 9A, “941”); a fifth lens (Figure 9A, “950”); and a sixth lens (Figure 9A, “960”) comprising an inflection point formed on an image-side surface thereof (Figure 9A, “962”), wherein the first to sixth lenses are sequentially disposed from an object side toward an imaging plane (Figure 9A, “910, 920, 930, 940, 950, 960”).  
Regarding claim 4, Hsueh et al discloses wherein the fifth lens comprises a positive refractive power (page 17, section [0182], Figure 9A, “950”).  
Regarding claim 5, Hsueh et al discloses wherein the sixth lens comprises a negative refractive power (page 17, section [0183], Figure 9A, “960”).  
Regarding claim 7, Hsueh et al discloses wherein TL/2Y < 0.95 → 5.083/(2*3.08) = 0.825 (page 17, TABLE 24).
Regarding claim 10, Hsueh et al discloses wherein -1.5 < f/f1 < -0.05 → 3.62/-17.23 = -0.21 (page 17, TABLE 24).
Regarding claim 13, Hsueh et al discloses wherein 1.5 < f/EPD < 2.1 (page 18, TABLE 26, Fno = 1.98).
Regarding claim 15, Hsueh et al discloses wherein 0 < n1 - n2 < 0.25 → 1.633-1.544 = 0.089 (page 17, TABLE 24).
In regard to claim 16, Hsueh et al discloses an optical imaging system (page 16, section [0177] – page 17, section [0186], Figure 9A), comprising: a first lens comprising a negative refractive power  (page 17, section [0178], Figure 9A, “910”) and a concave object-side surface (Figure 9A, “912”); a second lens comprising a positive refractive power (page 17, section [0179], Figure 9A, “920”) and a convex object-side surface (Figure 9A, “921”); a third lens (Figure 9A, “930”); 3Application No. 16/848,152a fourth lens comprising a negative refractive power (page 17, section [0181], Figure 9A, “940”); a fifth lens (Figure 9A, “950”) comprising a convex image-side surface (Figure 9A, “952”); and a sixth lens (Figure 9A, “960”) comprising a concave image-side surface (Figure 9A, “962”) and an inflection point formed on an image-side surface thereof (Figure 9A, “962”), wherein the first to sixth lenses are sequentially disposed from an object side toward an imaging plane (Figure 9A, “910, 920, 930, 940, 950, 960”). 



Allowable Subject Matter
Claims 9, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 9: an optical imaging system as claimed, specifically wherein -5.5 < (R1+R2)/(R1-R2) < 0.5.
The prior art fails to teach a combination of all the claimed features as presented in claim 18: an optical imaging system as claimed, specifically wherein 0.5 < f/f3 < 2.0.
The prior art fails to teach a combination of all the claimed features as presented in claim 19: an optical imaging system as claimed, specifically wherein 0.4 < (t1+t2)/t3 < 1.3.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 10, 13 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 7, 2022